Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art references currently of record disclose, suggest or teach a process of making a polyacetal fiber, wherein when a value obtained by dividing a rate difference between a rate of discharging the oxy-methylene co-polymer from a discharge nozzle in the discharge step and a rate of taking off the fiber using a take-off roller in the take-off step by a distance between the discharge nozzle and the take-off roller is referred to as a rate difference per unit distance x (1/sec) and defined as formula (A):
             rate difference per unit distance (x) = (rate of take-off roller (m/sec) – rate of discharging resin from discharge nozzle (m/sec)/distance (m)      . . . (A),
              and the ratio between an area of the discharge nozzle and a cross-sectional area of the polyacetal fiber after the winding step is referred to as an area ratio y (no unit dimension) and defined as formula (B):
              area ratio (y) = area of discharge nozzle (mm2 )/ cross-sectional area of polyacetal fiber after winding step (mm2 )     . . . (B),
              formula (C) below is satisfied:
              y > 1600/x        . . .  (C)
              with the proviso that 1.5<x<15 (as recited in claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742